UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4210
BART KURTRICK MULLINS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
               (CR-01-204, CR-01-222, CR-01-323)

                  Submitted: November 19, 2002

                      Decided: December 12, 2002

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, L. Patrick Auld, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. MULLINS
                             OPINION

PER CURIAM:

   Bart Kurtrick Mullins appeals the sentence imposed by the district
court following his guilty pleas to two counts of bank fraud in viola-
tion of 8 U.S.C. § 1344 (2000), and one count of conspiracy to make,
possess, and utter counterfeit checks in violation of 8 U.S.C. §§ 371,
513 (2000). Mullins claims that the district court engaged in imper-
missible double counting by enhancing his sentence under separate
provisions of the guidelines. Specifically, Mullins claims that the
court erred by applying enhancements under both U.S. Sentencing
Guidelines Manual § 2F1.1(b)(2) (2000) (providing two-level
enhancement for offense involving more than minimal planning), and
USSG § 2F1.1(b)(5)(C)(ii) (providing two-level enhancement for
scheme that involved five or more documents of false identification).

   Because Mullins did not preserve this objection at sentencing, we
review his claim for plain error. United States v. Ford, 88 F.3d 1350,
1355 (4th Cir. 1996). Double counting is permitted by the guidelines
except where it is expressly forbidden. United States v. Crawford, 18
F.3d 1173, 1179 (4th Cir. 1994). Neither § 2F1.1(b)(2) nor
§ 2F1.1(b)(5)(C)(ii) precludes double counting. Moreover, Mullins
fails to suggest any factual connection between the use of five or
more documents of false identification and his enhancement for more
than minimal planning.

   Accordingly, we conclude that the district court did not engage in
impermissible double counting. Because we discern no error, let alone
plain error, we affirm Mullins’ conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED